Citation Nr: 1606770	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  09-19 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel
INTRODUCTION

The appellant served on active duty from June 1965 to May 1967.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In March 2010, the appellant testified at a Board hearing at the RO before an Acting Veterans Law Judge.  

In July 2010, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  

In a May 2014 letter, the Board advised the appellant that he was entitled to an additional Board hearing, as the Acting Veterans Law Judge who had conducted the March 2010 hearing was no longer employed by the Board.  See 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2015) (providing that the Veterans Law Judge who conducts a hearing shall participate in making the final determination on the claim).

In June 2014, the appellant responded that he wished to appear at a Board videoconference hearing before another Veterans Law Judge. 

In July 2014, the Board remanded the matter to the AOJ for the purpose of affording the appellant his requested Board videoconference hearing.  

For the reasons set forth below, the appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

Under applicable regulation, a hearing on appeal will be granted if an appellant, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2015).  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2015), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  

As set forth above, the Board remanded this matter in July 2014 for the purpose of affording the appellant his requested videoconference hearing.  A review of the record indicates that the appellant has not yet been scheduled for his hearing.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).  In order to ensure full compliance with due process requirements, therefore, such a hearing must be scheduled.  As Board videoconference hearings are scheduled by the RO, a remand is necessary.  See 38 C.F.R. §§ 20.700, 20.704(a) (2015). 

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled, in accordance with appropriate procedures, for a videoconference hearing before a Veterans Law Judge.  38 U.S.C.A. § 7107 (West 2015).  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2015).

The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




